Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, and 8-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fudala et al. (2008/0280460) in view of Schofield et al. (2012/0062744), further in view of Laufer et al. (2006/0066835).
 	Regarding claim 1, Fudala discloses a vehicle interface (Fig. 5) for transmitting power and signals between a vehicle and a trailer (par. 12), comprising: a power conductor configured to provide power (par. 37, 38, 43) to one or more electrical components of the trailer (par. 12); wherein the one or more video signal conductors are provided below connections for receiving trailer light connections (see Fig. 5, connectors 50 and 52); except 
the one or more electrical components of the trailer comprising the trailer video camera and one or more video signal conductors configured to receive video signals from the trailer video camera, and an original equipment manufacturer circuit coupled to monitor a transmission of the vehicle, the circuit comprising three or more video inputs, wherein a first of video inputs is coupled to the one or more video signal conductors, a second of the video inputs is coupled to a vehicle video camera, and a third of the one or more video inputs is coupled to a video source on board the vehicle, wherein the original equipment manufacturer circuit is configured to receive transmission information and to choose a video input of the video inputs based on the transmission information and the one or more video signals from the trailer video camera.
Schofield, from the similar field of endeavor, teaches two cameras located in the trailer (note cameras 3170 and 3150 in Fig. 31).  These cameras enables the driver to monitor the rearview of the trailer (par. 295), which provide safety.  Hence, knowing that the connectors in Fudala can be used to transmit video signals (par. 12 and 39), it would have been obvious to one of ordinary skill in the art at the time of the invention to include Schofield into Fudala so that the rearview of the trailer could be viewed by the driver via the rearward cameras.  
Laufer, from the similar field of endeavor, teaches an original equipment manufacturer circuit (Fig. 1) coupled to monitor a transmission of the vehicle (par. 7, 38-40), the circuit comprising three or more video inputs (01, 13-18), wherein a first of video inputs is coupled to the one or more video signal conductors (14), a second of the video inputs is coupled to a vehicle video camera (15, 17), and a third of the one or more video inputs is coupled to a video source on board the vehicle (13), wherein the original equipment manufacturer circuit is configured to receive transmission information and to choose a video input of the video inputs based on the transmission information and the one or more video signals from the trailer video camera (par. 11, 38-40).  By using the viewing system 11 in Laufer, the image can be automatically selected for the driver to view depending on the motion sate of the vehicle (par. 7).  The automation not only increases convenience but also safety to the driver.  
In view of Laufer and knowing that automatic video selection is critical in both Fudala and Schofield in order to increase convenience and safety, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to include Laufer into the combination of Fudala and Schofield to perform the well known functions as claimed.  That is, by incorporating Laufer, the viewing system of Fudala and Schofield, video signals from different sources, such as from the trailer camera of Schofield, could be displayed on the display for the driver to view during vehicle maneuverings.  
	Regarding claim 2, Fudala discloses an adapter configured to utilize a plug with a video conductor (note par. 39 and 42).
	Regarding claim 3, Fudala discloses the adapter is configured to connect the vehicle plug with a trailer plug (note sockets and receptacle portion 46 and 48 in par. 39).
	Regarding claim 4, Fudala discloses the trailer light connectors comprise a light conductor, a brake signal conductor, a ground conductor, a right turn conductor, and a left turn conductor arranged in a circular fashion about a centerpoint (note par. 3, 39, and 42).
	Regarding claim 5, see rejection to claim 1.
	Regarding claims 8-20, see similar rejections as set forth above.

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fudala et al. (2008/0280460) in view of Schofield et al. (2012/0062744), further in view of Laufer et al. (2006/0066835), and further in view of Wu et al. (2005/0106930).
	Regarding claim 6, Schofield does not disclose a video enable signal (VES) circuit configured to detect connection between the vehicle plug and a trailer plug.  Wu, from the similar field of endeavor, teaches a plug detecting device (par. 20 and 21).  By using the plug detecting device, unwanted power consumption of the overall system can be reduced and purity of signal transmission can be improved (par. 30).  Hence, in order to reduce power consumption and improve signal quality, it would have been obvious to one of ordinary skill in the art at the time of the invention to include Wu into Fuaula to perform the well known functions as claimed.  
	Regarding claim 7, Schofield discloses the VES circuit is configured to detect video signals from the one or more video cameras of the trailer (note Schofield, vision analysis in par. 390).  That is, when in reverse gear, Schofield automatically selects rearview cameras based on the validity of the received video signal, which is the equivalent of the connection detection as claimed.  The validity is determined based on the vision analysis in par. 390.  A lack of input video signal indicates invalid connection or camera failure.   
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 11/21/22, with respect to the rejection(s) of claim(s) 1-20 under Fudala in view of Schofield, and further in view of Wu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laufer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422